243 Or. 163 (1966)
412 P.2d 28
STATE OF OREGON
v.
POGUE
Supreme Court of Oregon.
Argued March 4, 1966.
Affirmed March 16, 1966.
Stephen S. Walker, Portland, argued the cause and filed a brief for appellant.
*164 George M. Joseph, Deputy District Attorney, Portland, argued the cause for respondent. With him on the brief was George Van Hoomissen, District Attorney, Portland.
Before McALLISTER, Chief Justice, and PERRY, SLOAN, GOODWIN and LUSK, Justices.
AFFIRMED.
GOODWIN, J.
Defendant appeals from a conviction of burglary. The only issue is whether the police entered the defendant's motel room with his permission. The loot from the burglary was found in the room.
Defendant was arrested in connection with another charge. A motel key was found among the contents of his pockets. A police officer swore that he asked the defendant if he wanted the officer to go to the motel room and retrieve the defendant's personal property from the room, and that the defendant said, "Yes." The defendant swore that no such conversation took place.
1. The trial judge, after a hearing on a motion to suppress the evidence, made a specific finding to the effect that the defendant had requested the officer to go to the motel to pick up the defendant's personal effects. The judge accordingly found that the seizure of the stolen property was a part of a transaction to which the defendant had given his consent. When there is consent to the search, no warrant is necessary.
2-4. When the evidence with reference to consent is in conflict, the issue is one of fact for the trial court. The trial court's findings on such a question will not be disturbed if they are supported by evidence. State v. Marshall, 234 Or 183, 380 P2d 799 (1963).
Affirmed.